 LOCAL PTS 08      Case 3:20-mj-00908-SALM Document 23 Filed 11/04/20 Page 1 of 3
    (05/18)

                              UNITED STATES DISTRICT COURT
                                           for
                                        Connecticut


U.S.A. vs. Jason Secondino                                 Docket Number: 0205 3:20-00908M-001

                            Petition for Action on Conditions of Pretrial Release

COMES NOW Ryan Skal, Probation Officer, presenting an official report upon the conduct of defendant
Jason Secondino, who was placed under pretrial release supervision by the Honorable Sarah A.L. Merriam,
U.S. Magistrate Judge sitting in the court at New Haven, Connecticut on the twenty-second day of October,
2020 under the following conditions:

The defendant is placed in the custody of:
 Person or organization Kathleen Secondino and Dione Juliano
 Address (only if above is an organization)
 City and State North Branford                               Tel. No.
 Submit to supervision by and report for supervision to the U.S. Probation Office
 telephone number                           no later than
 ✔ surrender any passport to: U.S. Probation Office
 ✔ not obtain a passport or other international travel document.
 ✔ abide by the following restrictions on personal association, residence, or travel:

     Restricted to Connecticut
 ✔ get medical or psychiatric treatment:

     As directed by pretrial services and current providers
 ✔ not use or unlawfully possess a narcotic drug or other controlled substance defined in 21 U.S.C. ¶ 802,
     unless prescribed by a licensed medical practitioner.
 ✔ not possess a firearm, destructive device, or other weapon
 ✔ not use alcohol         ● at all             excessively.
 ✔ submit to testing for a prohibited substance if required by the pretrial services office or supervising
     officer. Testing may be used with random frequency and may include urine testing, the wearing of a
     sweat patch, a remote alcohol testing system, and/or any form of prohibited substance screening
     testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and
     accuracy of prohibited substance screening or testing.
 ✔ participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed

     by the pretrial services office or supervising officer.
 ✔ submit to location monitoring as directed by the pretrial services office or supervising officer and comply
     with all of the program requirements and instructions provided.
     ✔  You must pay all or part of the cost of the program based on your ability to pay as determined by the
        pretrial services officer or supervising officer.
 ✔   report as soon as possible, to the pretrial services office or supervising officer, every contact with law
     enforcement personnel, including arrests, questioning, or traffic stops.


                                                     Page 1 of 3
 LOCAL PTS 08      Case 3:20-mj-00908-SALM Document 23 Filed 11/04/20 Page 2 of 3
    (05/18)

    Defendant shall participate in SmartLink monitoring program

  RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:
Mr. Secondino is currently subject to Smart Link location monitoring technology, which requires him to
submit random biometric check-ins through his smart phone in order to verify his location. On November 3,
2020, Mr. Secondino missed his check-ins at 10:06 A.M. and 1:07 P.M. This officer made unsuccessful
attempts to contact Mr. Secondino.

On November 3, 2020, the probation office was informed by Mr. Secondino's third party custodian, Kathleen
Secondino, that he took her car without permission and got into an auto accident. As a result her vehicle was
totaled. It was further reported that Mr. Secondino was transported to Bridgeport Hospital where he was
treated and later released to his girlfriend and third party custodian, Dione Juliano. Upon arriving back home
from the hospital, Mr. Secondino engaged in some sort of argument with his girlfriend. Reportedly, the
argument stemmed from Ms. Juliano refusing to drine Mr. Secondino somewhere else. After returning home
Mr. Secondino yet again left his residence, and his whereabouts where unknown. Later in the afternoon, the
probation office learned that Mr. Secondino was located by the North Haven Police Department on a main
road. At this time, his girlfriend was en route to the location in order to pick him up at the request of the North
Haven Police Department.

The undersigned officer contacted the North Haven Police Department and confirmed that police officers
were on scene with Mr. Secondino. He was observed walking in the street and was reportedly under the
influence of alcohol. Reports further confirmed that Mr. Secondino was picked up by his girlfriend and
reportedly transported back to his residence. A copy of the police report has been requested.

As of this writing, Mr. Secondino is currently back home at his residence with his mother. Additionally, Mr.
Secondino's cell phone is located somewhere in Trumbull, Connecticut where the accident took place. As a
result he is unable to be monitored via Smartlink biometric check-ins.

On November 3, 2020, following the above noted events Mr. Secondino confirmed that he ended up in the
hospital but did not disclose any additional information. He denied that he was driving a car, or that he
consumed any alcohol or illegal drugs. Mr. Secondino reported that the hospital staff had given him a
medication called Haldol. He advised that the medication was the cause of his slurred speech.

 PRAYING THAT THE COURT WILL ORDER a modification of his conditions of release to include home
                                                     incarceration (with the exception for medical and legal
                                                     appointments) via Radio Frequency (RF) monitoring and a
                                                     summons directing Mr. Secondino to appear in court to show
                                                     cause as to why his conditions of release should not be
                                                     revoked or modified.




                                                      Page 2 of 3
LOCAL PTS 08          Case 3:20-mj-00908-SALM Document 23 Filed 11/04/20 Page 3 of 3
   (05/18)

         ORDER OF COURT                                                                I declare under penalty of perjury that the
Considered and ordered this 4th day of                                                 foregoing is true and correct
  November , 20 20                and ordered filed                                    Executed on                   Nov 3, 2020
and made a part of the records in the above case.                                                             Ryan Skal
Sarah A. L. Merriam, U.S.M.J.   Digitally signed by Sarah A. L. Merriam, U.S.M.J.
                                Date: 2020.11.04 10:23:50 -05'00'
                                                                                                       U.S. Probation Officer
       U.S. District Judge/Magistrate Judge

                                                                                            Place       New Haven, Connecticut


                                      Submit by Email                                 Print             Save As...




                                                                                    Page 3 of 3
